Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 

Claims 1 - 20 are pending.  
Claims 1, 8, 15 are allowed based on the following:

        The prior art of record considered individually or in combination, fails to fairly show or suggest wherein receiving, via a graphical user interface of a controller device, data indicating login credentials for a social network account designating a particular social networking service associated with one or more streaming media services, and inputting data to configure and select one or more of the streaming media services, and wherein after receiving a selection of a first streaming media service, receiving, from the social networking service, one or more streaming media services, and data associated with the set of login credentials, and wherein using the data associated with the login credentials for the first streaming media service to configure one or more playback devices of a media playback system in order to playback audio content from the first streaming media service associated with the social network account, wherein the one or more media playback devices are separate from the designated controller device, and wherein after configuring the one or more playback devices to play back audio content from the first streaming media service, send one or more instructions from the controller device to the one or more playback devices that causes the one or more playback devices to play back first audio content from the first streaming media service, in addition to the other limitations in the specific manner as recited in claims 1 - 20.  
  
Claims 2 - 7 are allowed due to allowed base claim 1.  
Claims 9 - 14 are allowed due to allowed base claim 8.  
Claims 16 - 20 are allowed due to allowed base claim 15.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



/KYUNG H SHIN/                                                                                    4-25-2022Primary Examiner, Art Unit 2452